DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

Response to Amendment
Due to applicant’s amendment filed on February 10, 2021, claims 17 and 26 have been amended, claims 18, 20, 23, 29, 34-36 were previously presented, claims 37-38 have been newly added, claims 1-16 and 24-25 have been cancelled and lastly claims 19, 21-22, 27-28, 30-33 were and still are withdrawn from further consideration (due to the lack of unity requirement dated 07/25/2019).
	Therefore, claims 17-18, 20, 23, 26, 29 and 34-38 are currently pending.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Roland E. Long on February 22, 2021.
The application has been amended as follows: 
Claims 19, 21-22, 27-28, 30-33, 37 and 38 have been cancelled.

Claim 17 has been amended as follows:
17. (currently amended) A container and a biopharmaceutical fluid, the container comprising: 
a leak-tight wall having an outer portion and an inner portion, the outer portion and the inner portion delimiting between them an intermediate space being inflatable under pressure with an inflation gas, the intermediate space comprising a plurality of rigid plastic material filaments, each of the plurality of rigid plastic material filaments being spaced from each other and each of the plurality of rigid plastic material filaments extending between the outer portion and the inner portion, 
the container being adapted to be alternately in:
- a non-inflated state in which the container is empty of pressurized inflation gas, 
- an inflated state in which the leak-tight wall of the container is inflated and delimits an internal cavity adapted to contain the biopharmaceutical fluid, 2Docket No. 7210-0086 Appln. No. 16/060,131 
the leak-tight wall comprising a peripheral lateral wall around the internal cavity, the peripheral lateral wall being completely rigid or semi-rigid when the container is in the inflated state so as be adapted to ensure a protection of the biopharmaceutical fluid, 
wherein the outer portion or the inner portion each comprise a plurality of layers of plastic material stuck together superposed one on top of the other, 
wherein the internal cavity of the container has a capacity of between 100 liters and 1000 liters, and 
wherein in the inflated state, the container is sufficiently rigid to support itself while containing the biopharmaceutical fluid during transport.


Allowable Subject Matter
Claims 17-18, 20, 23, 26, 29, and 34-36 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 17, the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach the combination of a container and a biopharmaceutical fluid, nor does it teach wherein the internal cavity of the container has a capacity of between 100 liters and 1000 liters, and wherein in the inflated state, the container is sufficiently rigid to support itself while containing the biopharmaceutical fluid during transport (as recited in claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B. V. P./
Examiner, Art Unit 3736


	
	
	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736